This is an appeal from an order of his Honor, Judge Wilson, vacating an order of attachment. The exception is:
"In view of the fact that the allegations of the complaint were made upon the knowledge of the appellant, as the verification will show, and not upon information and belief, and in view of the fact that the warrant of attachment was issued in accordance with the laws of this State, the Circuit Judge erred as a matter of law in vacating and dissolving the attachment in this action."
The exception should be sustained. There is a positive allegation in the complaint that the defendant was about to move and secrete the property attached. None of the allegations were made on information and belief, which would have required the sources of information, etc., but here we have the positive allegation which is sufficient to sustain the attachment under the case of J.W. CopelandCompany v. Brown, 103 S.C. 180; 87 S.E., 1002.
The order appealed from should be reversed.
MR. CHIEF JUSTICE GARY concurs.